Citation Nr: 1643276	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2016 video-conference Board hearing, the transcript of which is included in the record.

The Veteran's appeal has been advanced on the docket by the Board's own motion by reason of his advanced age (84 years old).  38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sensorineural hearing loss for VA compensation purposes.

2.  The Veteran was exposed to acoustic trauma during active service.

3.  The evidence is in equipoise as to whether the Veteran's hearing loss is related to the in-service acoustic trauma. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are met. 
38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that his currently diagnosed sensorineural bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to noise exposure from aircraft noise while service as an Air Force pilot.  

Turning to the evidence in this case, a current bilateral ear hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015) (see March 2011 VA examination report).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, the Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during service; as such, an in-service injury is demonstrated.  See 38 U.S.C.A. § 1154 (b) (West 2014); Shedden, 381 F.3d at 1167.  Notably, the Veteran has already been granted service connection for tinnitus based on the in-service noise exposure.

Service treatment records show that the Veteran had normal hearing at service separation.  In an April 1973 report of medical examination, the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 20, 5, 10, and 0, respectively in the right ear.  In the left ear, the Veteran's auditory threshold in frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 5, 10, 25, and 10 respectively.  The Veteran was not noted to have a bilateral hearing loss disorder.  

Nonetheless, the Veteran has stated that he experienced a gradual decreased in his hearing since service.  It does not appear that the Veteran had a hearing test within one year following service.  However, in a February 2011 VA audiology consult note, the Veteran reported that he had "longstanding" hearing loss.  He also reported a history of military noise exposure from aircraft engines, and denied occupational noise exposure.  The Veteran was diagnosed with sensorineural hearing loss. 

The Veteran was afforded a VA examination in March 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  It was then noted that the "etiology of the tinnitus is at least as likely as not associated with hearing loss."  In a separate section of the report, the examiner stated that "it is at least as likely as not that that his tinnitus is related to his service in the military."  

The Board finds that the March 2011 VA examiner's opinions reflect, at least in part, that the Veteran's tinnitus, which was at least as likely as not due to military noise exposure, was also found to be at least as likely as not associated with his hearing loss.

Further, the examiner opined that the Veteran had normal hearing on his separation
physical.  Based on these records, the Veteran's current hearing loss was found not to be related to his duties as an Air Force pilot in service.  The Board finds that this rationale lacks probative value as laws and regulations do not require in-service evidence of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  

In sum, the Veteran's lay statements as to onset of tinnitus and the in-service noise exposure have been accepted as credible in connection with the grant of service connection for tinnitus, and the Board accepts those statements as credible as related to hearing loss as well.  The Veteran, as a lay person, is competent to state that he experienced decreased hearing.  

Moreover, the record reflects that the Veteran has a measured hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and, given his military occupational specialty, was exposed to very loud noise in service.  Also, the medical evidence, and specifically the March 2011 VA examination report, reflects that the Veteran's tinnitus, which was at least as likely as not due to military noise exposure, was also found to be at least as likely as not associated with his hearing loss.  

For these reasons, the Board finds that the evidence as to whether the Veteran has bilateral hearing loss as a result of in-service noise exposure to be in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has a current bilateral hearing loss disability as the result of service.  Thus, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


